 1
 2
 3
 4
 5
 6                      UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 7                            WESTERN DIVISION

 8
   HARLEYSVILLE INSURANCE           )          Case No. 2:19-cv-03817-DMG-SK
 9 COMPANY,                         )
                                    )          Hon. Dolly M. Gee
10     Plaintiff,                   )          Courtroom 8C
                                    )
11         v.                       )
                                    )          Magistrate Judge:
12   KING’S EXPRESS, INC.; INFINITY )          Hon. Steven Kim
     LOGISTICS, INC.; PRO-COM       )
13   PRODUCTS, INC.; MISA IMPORTS, )
     INC.; DENNIS MCCORMICK; JOHN )            Related Case:
14   VINCENT TARWATER,              )          2:18-cv-06035 DMG(SKx)
                                    )
15                                  )          STIPULATED PROTECTIVE
           Defendants.              )          ORDER
16                                  )
17
18 1.      A. PURPOSES AND LIMITATIONS
19         Discovery in this action is likely to involve production of confidential,
20 proprietary, or private information for which special protection from public
21 disclosure and from use for any purpose other than prosecuting this litigation
22 maybe warranted. Accordingly, the parties hereby stipulate to and petition the
23 Court to enter the following Stipulated Protective Order. The parties acknowledge
24 that this Order does not confer blanket protections on all disclosures or responses
25 to discovery and that the protection it affords from public disclosure and use
26 extends only to the limited information or items that are entitled to confidential
27 treatment under the applicable legal principles. The parties further acknowledge,
28 as set forth in Section 12.3, below, that this Stipulated Protective Order does not
                                        –1–
                            STIPULATED PROTECTIVE ORDER
 1 entitle them to file confidential information under seal; Civil Local Rule 79-5 sets
 2 forth the procedures that must be followed and the standards that will be applied
 3 when a party seeks permission from the court to file material under seal.
 4
 5         B. GOOD CAUSE STATEMENT
 6         This action is likely to involve trade secrets, customer and pricing lists and
 7 other valuable research, development, commercial, financial, technical and/or
 8 proprietary information for which special protection from public disclosure and
 9 from use for any purpose other than prosecution of this action is warranted. Such
10 confidential and proprietary materials and information consist of, among other
11 things, confidential business or financial information, information regarding
12 confidential business practices, or other confidential research, development, or
13 commercial information (including information implicating privacy rights of third
14 parties), information otherwise generally unavailable to the public, or which may
15 be privileged or otherwise protected from disclosure under state or federal
16 statutes, court rules, case decisions, or common law. Accordingly, to expedite the
17 flow of information, to facilitate the prompt resolution of disputes over
18 confidentiality of discovery materials, to adequately protect information the
19 parties are entitled to keep confidential, to ensure that the parties are permitted
20 reasonable necessary uses of such material in preparation for and in the conduct of
21 trial, to address their handling at the end of the litigation, and serve the ends of
22 justice, a protective order for such information is justified in this matter. It is the
23 intent of the parties that information will not be designated as confidential for
24 tactical reasons and that nothing be so designated without a good faith belief that
25 it has been maintained in a confidential, non-public manner, and there is good
26 cause why it should not be part of the public record of this case.
27 ///
28 ///
                                          –2–
                              STIPULATED PROTECTIVE ORDER
 1 2.      DEFINITIONS
 2         2.1 Action: This case, captioned as Harleysville Insurance Company. v.
 3 King’s Express, Inc., et al., Case No. 2:19-cv-03817-CBM-SK,, as well as the
 4 related action, captioned as Pro-Com Products, Inc. v. King’s Express LA, Inc., et
 5 al., Case No. 2:18−cv−06035−DMG−SK.
 6         2.2 Challenging Party: A Party or Non-Party that challenges the designation
 7 of information or items under this Order.
 8         2.3 “CONFIDENTIAL” Information or Items: Information (regardless of
 9 how it is generated, stored or maintained) or tangible things that qualify for
10 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
11 the Good Cause Statement.
12         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
13 their support staff).
14         2.5 Designating Party: A Party or Non-Party that designates information or
15 items that it produces in disclosures or in responses to discovery as
16 “CONFIDENTIAL.”
17         2.6 Disclosure or Discovery Material: All items or information, regardless
18 of the medium or manner in which it is generated, stored, or maintained
19 (including, among other things, testimony, transcripts, and tangible things), that
20 are produced or generated in disclosures or responses to discovery in this matter.
21         2.7 Expert: A person with specialized knowledge or experience in a matter
22 pertinent to the litigation who has been retained by a Party or its counsel to serve
23 as an expert witness or as a consultant in this Action.
24         2.8 House Counsel: Attorneys who are employees of a party to this Action.
25 House Counsel does not include Outside Counsel of Record or any other outside
26 counsel.
27         2.9 Non-Party: Any natural person, partnership, corporation, association, or
28 other legal entity not named as a Party to this action.
                                         –3–
                             STIPULATED PROTECTIVE ORDER
 1         2.10 Outside Counsel of Record: Attorneys who are not employees of a
 2 party to this Action but are retained to represent or advise a party to this Action
 3 and have appeared in this Action on behalf of that party or are affiliated with a law
 4 firm which has appeared on behalf of that party, and includes support staff.
 5         2.11 Party: Any party to this Action, including all of its officers, directors,
 6 employees, consultants, retained experts, and Outside Counsel of Record (and
 7 their support staffs).
 8         2.12 Producing Party: A Party or Non-Party that produces Disclosure or
 9 Discovery Material in this Action.
10         2.13 Professional Vendors: Persons or entities that provide litigation
11 support services (e.g., photocopying, videotaping, translating, preparing exhibits
12 or demonstrations, and organizing, storing, or retrieving data in any form or
13 medium)and their employees and subcontractors.
14         2.14 Protected Material: Any Disclosure or Discovery Material that is
15 designated as “CONFIDENTIAL.”
16         2.15 Receiving Party: A Party that receives Disclosure or Discovery
17 Material from a Producing Party.
18
19 3.      SCOPE
20         The protections conferred by this Stipulation and Order cover not only
21 Protected Material (as defined above), but also (1) any information copied or
22 extracted from Protected Material; (2) all copies, excerpts, summaries, or
23 compilations of Protected Material; and (3) any testimony, conversations, or
24 presentations by Parties or their Counsel that might reveal Protected Material.
25         Any use of Protected Material at trial shall be governed by the orders of the
26 trial judge. This Order does not govern the use of Protected Material at trial.
27 ///
28 ///
                                         –4–
                             STIPULATED PROTECTIVE ORDER
 1 4.      DURATION
 2         Even after final disposition of this litigation, the confidentiality obligations
 3 imposed by this Order shall remain in effect until a Designating Party agrees
 4 otherwise in writing or a court order otherwise directs. Final disposition shall be
 5 deemed to be the later of (1) dismissal of all claims and defenses in this Action,
 6 with or without prejudice; and (2) final judgment herein after the completion and
 7 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 8 including the time limits for filing any motions or applications for extension of
 9 time pursuant to applicable law.
10
11 5.      DESIGNATING PROTECTED MATERIAL
12         5.1 Exercise of Restraint and Care in Designating Material for Protection.
13 Each Party or Non-Party that designates information or items for protection under
14 this Order must take care to limit any such designation to specific material that
15 qualifies under the appropriate standards. The Designating Party must designate
16 for protection only those parts of material, documents, items, or oral or written
17 communications that qualify so that other portions of the material, documents,
18 items, or communications for which protection is not warranted are not swept
19 unjustifiably within the ambit of this Order.
20         Mass,    indiscriminate,   or   routinized    designations    are   prohibited.
21 Designations that are shown to be clearly unjustified or that have been made for
22 an improper purpose (e.g., to unnecessarily encumber the case development
23 process or to impose unnecessary expenses and burdens on other parties) may
24 expose the Designating Party to sanctions.
25         If it comes to a Designating Party’s attention that information or items that
26 it designated for protection do not qualify for protection, that Designating Party
27 must promptly notify all other Parties that it is withdrawing the inapplicable
28 designation.
                                          –5–
                              STIPULATED PROTECTIVE ORDER
 1         5.2 Manner and Timing of Designations. Except as otherwise provided in
 2 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3 stipulated or ordered, Disclosure or Discovery Material that qualifies for
 4 protection under this Order must be clearly so designated before the material is
 5 disclosed or produced.
 6         Designation in conformity with this Order requires:
 7               (a) for information in documentary form (e.g., paper or electronic
 8 documents, but excluding transcripts of depositions or other pretrial or trial
 9 proceedings), that the Producing Party affix at a minimum, the legend
10 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
11 contains protected material. If only a portion or portions of the material on a page
12 qualifies for protection, the Producing Party also must clearly identify the
13 protected portion(s) (e.g., by making appropriate markings in the margins).
14         A Party or Non-Party that makes original documents available for
15 inspection need not designate them for protection until after the inspecting Party
16 has indicated which documents it would like copied and produced. During the
17 inspection and before the designation, all of the material made available for
18 inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
19 identified the documents it wants copied and produced, the Producing Party must
20 determine which documents, or portions thereof, qualify for protection under this
21 Order. Then, before producing the specified documents, the Producing Party must
22 affix the “CONFIDENTIAL legend” to each page that contains Protected
23 Material. If only a portion or portions of the material on a page qualifies for
24 protection, the Producing Party also must clearly identify the protected portion(s)
25 (e.g., by making appropriate markings in the margins).
26               (b) for testimony given in depositions that the Designating Party
27 identify the Disclosure or Discovery Material on the record, before the close of the
28 deposition all protected testimony.
                                         –6–
                             STIPULATED PROTECTIVE ORDER
 1               (c) for information produced in some form other than documentary
 2 and for any other tangible items, that the Producing Party affix in a prominent
 3 place on the exterior of the container or containers in which the information is
 4 stored the legend “CONFIDENTIAL.” If only a portion or portions of the
 5 information warrants protection, the Producing Party, to the extent practicable,
 6 shall identify the protected portion(s).
 7         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
 8 failure to designate qualified information or items does not, standing alone, waive
 9 the Designating Party’s right to secure protection under this Order for such
10 material. Upon timely correction of a designation, the Receiving Party must make
11 reasonable efforts to assure that the material is treated in accordance with the
12 provisions of this Order.
13
14 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
15         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
16 designation of confidentiality at any time that is consistent with the Court’s
17 Scheduling Order.
18         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
19 resolution process under Local Rule 37.1 et seq.
20         6.3 The burden of persuasion in any such challenge proceeding shall be on
21 the Designating Party. Frivolous challenges, and those made for an improper
22 purpose(e.g., to harass or impose unnecessary expenses and burdens on other
23 parties) may expose the Challenging Party to sanctions. Unless the Designating
24 Party has waived or withdrawn the confidentiality designation, all parties shall
25 continue to afford the material in question the level of protection to which it is
26 entitled under the Producing Party’s designation until the Court rules on the
27 challenge.
28 ///
                                           –7–
                               STIPULATED PROTECTIVE ORDER
 1 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 2         7.1 Basic Principles. A Receiving Party may use Protected Material that is
 3 disclosed or produced by another Party or by a Non-Party in connection with this
 4 Action only for prosecuting, defending, or attempting to settle this Action. Such
 5 Protected Material may be disclosed only to the categories of persons and under
 6 the conditions described in this Order. When the Action has been terminated, a
 7 Receiving Party must comply with the provisions of section 13 below (FINAL
 8 DISPOSITION).
 9         Protected Material must be stored and maintained by a Receiving Party at a
10 location and in a secure manner that ensures that access is limited to the persons
11 authorized under this Order.
12         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
13 otherwise ordered by the court or permitted in writing by the Designating Party, a
14 Receiving     Party   may     disclose    any    information   or   item   designated
15 “CONFIDENTIAL” only to:
16               (a) the Receiving Party’s Outside Counsel of Record in this Action,
17 as well as employees of said Outside Counsel of Record to whom it is reasonably
18 necessary to disclose the information for this Action;
19               (b) the officers, directors, and employees (including House Counsel)
20 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
21               (c) Experts (as defined in this Order) of the Receiving Party to whom
22 disclosure is reasonably necessary for this Action and who have signed the
23 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24               (d) the court and its personnel;
25               (e) court reporters and their staff;
26               (f) professional jury or trial consultants, mock jurors, and
27 Professional Vendors to whom disclosure is reasonably necessary for this Action
28 and who have signed the “Acknowledgment and Agreement to Be Bound”
                                         –8–
                             STIPULATED PROTECTIVE ORDER
 1 (Exhibit A);
 2                (g) the author or recipient of a document containing the information
 3 or a custodian or other person who otherwise possessed or knew the information;
 4                (h) during their depositions, witnesses ,and attorneys for witnesses, in
 5 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 6 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
 7 they will not be permitted to keep any confidential information unless they sign
 8 the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
 9 otherwise agreed by the Designating Party or ordered by the court. Pages of
10 transcribed deposition testimony or exhibits to depositions that reveal Protected
11 Material maybe separately bound by the court reporter and may not be disclosed
12 to anyone except as permitted under this Stipulated Protective Order; and
13                (i) any mediator or settlement officer, and their supporting personnel,
14 mutually agreed upon by any of the parties engaged in settlement discussions.
15
16 8.      PROTECTED          MATERIAL          SUBPOENAED           OR      ORDERED
17 PRODUCED IN OTHER LITIGATION
18         If a Party is served with a subpoena or a court order issued in other
19 litigation
20 that compels disclosure of any information or items designated in this Action as
21 “CONFIDENTIAL,” that Party must:
22                (a) promptly notify in writing the Designating Party. Such
23 notification shall include a copy of the subpoena or court order;
24                (b) promptly notify in writing the party who caused the subpoena or
25 order to issue in the other litigation that some or all of the material covered by the
26 subpoena or order is subject to this Protective Order. Such notification shall
27 include a copy of this Stipulated Protective Order; and
28                (c) cooperate with respect to all reasonable procedures sought to be
                                          –9–
                              STIPULATED PROTECTIVE ORDER
 1 pursued by the Designating Party whose Protected Material may be affected.
 2         If the Designating Party timely seeks a protective order, the Party served
 3 with the subpoena or court order shall not produce any information designated in
 4 this action as “CONFIDENTIAL” before a determination by the court from which
 5 the subpoena or order issued, unless the Party has obtained the Designating
 6 Party’s permission. The Designating Party shall bear the burden and expense of
 7 seeking protection in that court of its confidential material and nothing in these
 8 provisions should be construed as authorizing or encouraging a Receiving Party in
 9 this Action to disobey a lawful directive from another court.
10
11 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12 PRODUCED IN THIS LITIGATION
13                (a) The terms of this Order are applicable to information produced by
14 a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
15 information produced by Non-Parties in connection with this litigation is protected
16 by the remedies and relief provided by this Order. Nothing in these provisions
17 should be construed as prohibiting a Non-Party from seeking additional
18 protections.
19                (b) In the event that a Party is required, by a valid discovery request,
20 to produce a Non-Party’s confidential information in its possession, and the Party
21 is subject to an agreement with the Non-Party not to produce the Non-Party’s
22 confidential information, then the Party shall:
23                      (1) promptly notify in writing the Requesting Party and the
24 Non-Party that some or all of the information requested is subject to a
25 confidentiality agreement with a Non-Party;
26                      (2) promptly provide the Non-Party with a copy of the
27 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
28 reasonably specific description of the information requested; and
                                          – 10 –
                              STIPULATED PROTECTIVE ORDER
 1                       (3) make the information requested available for inspection by
 2 the Non-Party, if requested.
 3               (c) If the Non-Party fails to seek a protective order from this court
 4 within14 days of receiving the notice and accompanying information, the
 5 Receiving Party may produce the Non-Party’s confidential information responsive
 6 to the discovery request. If the Non-Party timely seeks a protective order, the
 7 Receiving Party shall not produce any information in its possession or control that
 8 is subject to the confidentiality agreement with the Non-Party before a
 9 determination by the court. Absent a court order to the contrary, the Non-Party
10 shall bear the burden and expense of seeking protection in this court of its
11 Protected Material.
12
13 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14         If a Receiving Party learns that, by inadvertence or otherwise, it has
15 disclosed Protected Material to any person or in any circumstance not authorized
16 under this Stipulated Protective Order, the Receiving Party must immediately (a)
17 notify in writing the Designating Party of the unauthorized disclosures, (b) use its
18 best efforts to retrieve all unauthorized copies of the Protected Material, (c)
19 inform the person or persons to whom unauthorized disclosures were made of all
20 the terms of this Order, and (d) request such person or persons to execute the
21 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
22 A.
23
24 11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25 PROTECTED MATERIAL
26         When a Producing Party gives notice to Receiving Parties that certain
27 inadvertently produced material is subject to a claim of privilege or other
28 protection, the obligations of the Receiving Parties are those set forth in Federal
                                          – 11 –
                              STIPULATED PROTECTIVE ORDER
 1 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 2 whatever procedure may be established in an e-discovery order that provides for
 3 production without prior privilege review. Pursuant to Federal Rule of Evidence
 4 502(d) and (e), insofar as the parties reach an agreement on the effect of
 5 disclosure of a communication or information covered by the attorney-client
 6 privilege or work product protection, the parties may incorporate their agreement
 7 in the stipulated protective order submitted to the court.
 8
 9 12. MISCELLANEOUS
10         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
11 person to seek its modification by the Court in the future.
12         12.2 Right to Assert Other Objections. By stipulating to the entry of this
13 Protective Order no Party waives any right it otherwise would have to object to
14 disclosing or producing any information or item on any ground not addressed in
15 this Stipulated Protective Order. Similarly, no Party waives any right to object on
16 any ground to use in evidence of any of the material covered by this Protective
17 Order.
18         12.3 Filing Protected Material. A Party that seeks to file under seal any
19 Protected Material must comply with Civil Local Rule 79-5. Protected Material
20 may only be filed under seal pursuant to a court order authorizing the sealing of
21 the specific Protected Material at issue. If a Party's request to file Protected
22 Material under seal is denied by the court, then the Receiving Party may file the
23 information in the public record unless otherwise instructed by the court.
24
25 13. FINAL DISPOSITION
26         After the final disposition of this Action, as defined in paragraph 4, within
27 60 days of a written request by the Designating Party, each Receiving Party must
28 return all Protected Material to the Producing Party or destroy such material. As
                                         – 12 –
                             STIPULATED PROTECTIVE ORDER
 1 used in this subdivision, “all Protected Material” includes all copies, abstracts,
 2 compilations, summaries, and any other format reproducing or capturing any of
 3 the Protected Material. Whether the Protected Material is returned or destroyed,
 4 the Receiving Party must submit a written certification to the Producing Party
 5 (and, if not the same person or entity, to the Designating Party) by the 60 day
 6 deadline that (1) identifies(by category, where appropriate) all the Protected
 7 Material that was returned or destroyed and (2)affirms that the Receiving Party
 8 has not retained any copies, abstracts, compilations, summaries or any other
 9 format reproducing or capturing any of the Protected Material. Notwithstanding
10 this provision, Counsel are entitled to retain an archival copy of all pleadings,
11 motion papers, trial, deposition, and hearing transcripts, legal memoranda,
12 correspondence, deposition and trial exhibits, expert reports, attorney work
13 product, and consultant and expert work product, even if such materials contain
14 Protected Material. Any such archival copies that contain or constitute Protected
15 Material remain subject to this Protective Order as set forth in Section 4
16 (DURATION).
17 14.     Any violation of this Order may be punished by any and all appropriate
18 measures including, without limitation, contempt proceedings and/or monetary
19 sanctions.
20
21 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
22
     Dated: January 29, 2020              Respectfully submitted,
23
                                          LARSON & GASTON, LLP
24
25
                                    By:   /s/Yasmine Hussein, Esq.
26                                        Yasmine Hussein, Esq.,
                                          Attorneys for Plaintiff,
27
                                          HARLEYSVILLE INSURANCE
28                                        COMPANY
                                           – 13 –
                               STIPULATED PROTECTIVE ORDER
 1 Dated: January 29, 2020                Respectfully submitted,
                                          BROWN NERI SMITH & KHAN LLP
 2
 3
                                    By:   /s/ (with permission)
 4
                                          Jill R. Glennon, Esq.,
 5                                        Attorney for Defendants,
                                          KING’S EXPRESS, INC., INFINITY
 6
                                          LOGISTICS, DENNIS MCCORMICK
 7
     Dated: January 29, 2020              Respectfully submitted,
 8
 9
                                    By:   /s/ (with permission)
10
                                          James H. Park, Esq.,
11                                        Attorney for Defendant,
                                          PRO-COM PRODUCTS, INC.
12
13 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
14
            January 31, 2020
15 Dated: ____________________
16
                                    By:
17                                        Honorable Steve Kim
                                          Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28
                                           – 14 –
                               STIPULATED PROTECTIVE ORDER
 1                                     EXHIBIT A
 2          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I,     _____________________________          [print    or   type    full    name],
 4 of_________________ [print or type full address], declare under penalty of
 5 perjury that I have read in its entirety and understand the Stipulated Protective
 6 Order that was issued by the United States District Court for the Central District
 7 of Californian [date] in the case of ___________ [insert formal name of the case
 8 and the number and initials assigned to it by the court]. I agree to comply with and
 9 to be bound by all the terms of this Stipulated Protective Order and I understand
10 and acknowledge that failure to so comply could expose me to sanctions and
11 punishment in the nature of contempt. I solemnly promise that I will not disclose
12 in any manner any information or item that is subject to this Stipulated Protective
13 Order to any person or entity except in strict compliance with the provisions of
14 this Order.
15         I further agree to submit to the jurisdiction of the United States District
16 Court for the Central District of California for the purpose of enforcing the terms
17 of this Stipulated Protective Order, even if such enforcement proceedings occur
18 after termination of this action. I hereby appoint __________________________
19 [print or type full name] of _______________________________________ [print
20 or type full address and telephone number] as my California agent for service of
21 process in connection with this action or any proceedings related to enforcement
22 of this Stipulated Protective Order.
23 Date: ______________________________________
24 City and State where sworn and signed: _________________________________
25
26 Printed name: _______________________________
27
28 Signature: __________________________________
                                         – 15 –
                             STIPULATED PROTECTIVE ORDER
